                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF TENNESSEE
                             NASHVILLE DIVISION
______________________________________________________________________________

JOHN ELMY, GERALD BIERNOT, and      )
DERROTIS HOLMES individually and on )
behalf of all other similarly situated
                                    )
persons,                            )
                                    )
      Plaintiffs,                   )
                                    )           Case No.: 3:17-cv-01199
 v.                                 )           Judge Campbell
                                    )           Magistrate Judge Frensley
                                    )
WESTERN EXPRESS, INC., NEW          )
HORIZONS LEASING, INC., and         )
JOHN DOES 1-5,                      )
                                    )
      Defendants.                   )
______________________________________________________________________________
               WESTERN EXPRESS, INC.’S ANSWER TO PLAINTIFFS’
      SECOND AMENDED COLLECTIVE AND CLASS ACTION COMPLAINT
______________________________________________________________________________

       Defendant Western Express, Inc. (“Western”) hereby files its Answer to Plaintiffs John

Elmy, Gerald Biernot, and Derrotis Holmes Second Amended Collective and Class Action

Complaint (“Second Amended Complaint”).

       1.      No answer is necessary in response to Paragraph 1 of the Second Amended

Complaint. To the extent a response is required, Western denies each and every allegation set forth

in Paragraph 1 of the Second Amended Complaint, except admits that Plaintiffs purport to bring

an action.

                                        INTRODUCTION

       2.      Western denies each and every allegation set forth in Paragraph 2 of the Second

Amended Complaint, except admits that Western is a private company engaged in moving freight

across the continental United States.

                                                1

  Case 3:17-cv-01199 Document 376 Filed 06/29/20 Page 1 of 29 PageID #: 4206
       3.      Western denies each and every allegation set forth in Paragraph 3, including

subparagraphs a–g and footnote 1, of the Second Amended Complaint, except admits that Plaintiffs

John Elmy, Gerald Biernot, and Derrotis Holmes are former truck drivers who performed services

as independent contractors for Western.

       4.      Western denies each and every allegation set forth in Paragraph 4 of the Second

Amended Complaint, except admits that Plaintiffs purport to bring an action as alleged.

       5.      Western denies each and every allegation set forth in Paragraph 5 of the Second

Amended Complaint, except admits that Plaintiffs purport to bring an action as alleged.

       6.      Western denies each and every allegation set forth in Paragraph 6 of the Second

Amended Complaint, except admits that Plaintiffs purport to bring an action as alleged.

       7.      Western denies each and every allegation set forth in Paragraph 7 of the Second

Amended Complaint, except admits that Plaintiffs purport to bring an action as alleged.

       8.      Western denies each and every allegation set forth in Paragraph 8 of the Second

Amended Complaint, except admits that Plaintiffs purport to bring an action as alleged.

       9.      Western denies each and every allegation set forth in Paragraph 9 of the Second

Amended Complaint, except admits that Plaintiffs purport to bring an action as alleged.

       10.     Western denies each and every allegation set forth in Paragraph 10 of the Second

Amended Complaint, except admits that Plaintiffs purport to bring an action as alleged.

                                JURISDICTION AND VENUE

       11.     Western denies each and every allegation set forth in Paragraph 11 of the Second

Amended Complaint, except admits that 29 U.S.C. § 216(b) of the Fair Labor Standards Act

(“FLSA”) confers jurisdiction upon this Court under 28 U.S.C. § 1331, and specifically denies that

the Second Amended Complaint states a claim under the FLSA against Western.



                                                2

  Case 3:17-cv-01199 Document 376 Filed 06/29/20 Page 2 of 29 PageID #: 4207
       12.     Western denies each and every allegation set forth in Paragraph 12 of the Second

Amended Complaint.

       13.     Western denies each and every allegation set forth in Paragraph 13 of the Second

Amended Complaint.

       14.     Western is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 14 of the Second Amended Complaint and therefore

denies those allegations.

       15.     Western is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 15 and footnote 2 of the Second Amended Complaint

and therefore denies those allegations.

       16.     Western is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 16 of the Second Amended Complaint and therefore

denies those allegations.

       17.     Western is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 17 of the Second Amended Complaint and therefore

denies those allegations

       18.     Western is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 18 of the Second Amended Complaint and therefore

denies those allegations.

       19.     Western denies each and every allegation set forth in Paragraph 19 of the Second

Amended Complaint, except admits that Western is incorporated and maintains its headquarters in

Tennessee.




                                               3

  Case 3:17-cv-01199 Document 376 Filed 06/29/20 Page 3 of 29 PageID #: 4208
       20.     Western admits the allegations contained in Paragraph 20 of the Second Amended

Complaint and would state that the independent contractor drivers have the discretion to determine

where and when repairs and maintenance will be performed on the truck and where the truck will

be parked.

       21.     Western admits the allegations contained in Paragraph 21 of the Second Amended

Complaint.

                                           PARTIES

       22.     Western is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 22 of the Second Amended Complaint and therefore

denies those allegations.

       23.     Western is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 23 of the Second Amended Complaint and therefore

denies those allegations.

       24.     Western is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 24 of the Second Amended Complaint and therefore

denies those allegations.

       25.     Western denies each and every allegation set forth in Paragraph 25 of the Second

Amended Complaint.

       26.     Western denies each and every allegation set forth in Paragraph 26 of the Second

Amended Complaint and specifically denies the allegation that Plaintiffs were employees of

Western as a matter of law or otherwise. Plaintiffs were independent contractor truck drivers for

Western.




                                                4

  Case 3:17-cv-01199 Document 376 Filed 06/29/20 Page 4 of 29 PageID #: 4209
       27.     Western admits that Plaintiffs were engaged in interstate commerce as independent

contractors with Western.

       28.     Western denies each and every allegation set forth in Paragraph 28 of the Second

Amended Complaint, except admits that Plaintiffs purport to bring an action as alleged.

       29.     Western denies each and every allegation set forth in Paragraph 29 of the Second

Amended Complaint, except admits that Plaintiffs’ purport to bring an action as alleged.

       30.     Western denies each and every allegation set forth in Paragraph 30 of the Second

Amended Complaint, except admits that Plaintiffs purport to bring an action as alleged. Western

specifically denies that the alleged class of persons should encompass individuals up through the

date of final judgment as alleged.

       31.     Western admits Paragraph 31 of the Second Amended Complaint.

       32.     Western denies each and every allegation set forth in Paragraph 32, including

subparagraphs a–m, of the Second Amended Complaint.

       33.     Western denies each and every allegation set forth in Paragraph 33, including

subparagraphs a–f, of the Second Amended Complaint.

       34.     Western denies each and every allegation set forth in Paragraph 34 of the Second

Amended Complaint.

       35.     Western denies each and every allegation set forth in Paragraph 35, including

subparagraphs g–k, of the Second Amended Complaint.

       36.     Western is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 36 of the Second Amended Complaint and therefore

denies those allegations.




                                               5

  Case 3:17-cv-01199 Document 376 Filed 06/29/20 Page 5 of 29 PageID #: 4210
       37.     Western denies each and every allegation set forth in Paragraph 37 of the Second

Amended Complaint.

       38.     Western admits the allegations contained in Paragraph 38 of the Second Amended

Complaint.

       39.     Western denies each and every allegation set forth in Paragraph 39 of the Second

Amended Complaint, except admits that Western is headquartered in Nashville, Tennessee at 7135

Centennial Place.

       40.     Western admits that it is a motor carrier engaged in the transportation of freight in

interstate commerce but denies that it is engaged in the shipment of freight.

       41.     Western admits the allegations contained in Paragraph 41 of the Second Amended

Complaint.

       42.     Western admits that both Western and New Horizons Leasing, Inc. (“New

Horizons”) have offices at 7135 Centennial Place, Nashville, TN 37209.

       43.     Western denies each and every allegation set forth in Paragraph 43 of the Second

Amended Complaint, except admits that the two separate companies are related and that

individuals who lease trucks from New Horizons may also drive for Western as independent

contractors.

       44.     Western is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 44 of the Second Amended Complaint and therefore

denies those allegations.

       45.     Western denies each and every allegation set forth in Paragraph 45 of the Second

Amended Complaint, except admits that Paul Wieck and Richard Prickett each have an ownership

interest in Western.



                                                 6

  Case 3:17-cv-01199 Document 376 Filed 06/29/20 Page 6 of 29 PageID #: 4211
        46.    Western denies each and every allegation set forth in Paragraph 46 of the Second

Amended Complaint, except admits that the two entities share some overlap in officers and

directors.

        47.    Western denies each and every allegation set forth in Paragraph 47 of the Second

Amended Complaint.

        48.    Western denies each and every allegation set forth in Paragraph 48 of the Second

Amended Complaint.

        49.    Western admits that Western conducts business throughout the country and is

without knowledge or information sufficient to form a belief as to the truth of the other allegations

in Paragraph 49 of the Second Amended Complaint and therefore denies those allegations.

        50.    Western admits that Western has individually grossed more than $500,000 in each

of the last three calendar years and is without knowledge or information sufficient to form a belief

as to the truth of the other allegations in Paragraph 50 of the Second Amended Complaint and

therefore denies those allegations.

        51.    Western admits that it is engaged in interstate commerce, but Western specifically

denies that the Amended Complaint states a claim under the Fair Labor Standards Act. Western

is without knowledge or information sufficient to form a belief as to the truth of the other

allegations in Paragraph 51 of the Second Amended Complaint and therefore denies those

allegations.

        52.    Western denies each and every allegation set forth in Paragraph 52 of the Second

Amended Complaint.

        53.    Western denies each and every allegation set forth in Paragraph 53 of the Second

Amended Complaint.



                                                 7

  Case 3:17-cv-01199 Document 376 Filed 06/29/20 Page 7 of 29 PageID #: 4212
                                  FACTUAL BACKGROUND

       54.       Western denies each and every allegation set forth in Paragraph 54 of the Second

Amended Complaint and also denies each and every allegation set forth in heading A. above

Paragraph 54.

       55.       Western denies each and every allegation set forth in Paragraph 55 of the Second

Amended Complaint.

       56.       Western denies each and every allegation set forth in Paragraph 56 of the Second

Amended Complaint.

       57.       Western denies each and every allegation set forth in Paragraph 57 of the Second

Amended Complaint.

       58.       Western denies each and every allegation set forth in Paragraph 58 of the Second

Amended Complaint.

       59.       Western denies each and every allegation set forth in Paragraph 59 of the Second

Amended Complaint.

       60.       Western denies each and every allegation set forth in Paragraph 60 of the Second

Amended Complaint, and further refers to the specific referenced documents for the complete

terms thereof.

       61.       Western denies each and every allegation set forth in Paragraph 61 of the Second

Amended Complaint.

       62.       Western denies each and every allegation set forth in Paragraph 62 of the Second

Amended Complaint.

       63.       Western denies each and every allegation set forth in Paragraph 63 of the Second

Amended Complaint, except admits that drivers can take home time whenever they want.



                                                 8

  Case 3:17-cv-01199 Document 376 Filed 06/29/20 Page 8 of 29 PageID #: 4213
       64.      Western denies each and every allegation set forth in Paragraph 64 of the Second

Amended Complaint.

       65.      Western denies each and every allegation set forth in Paragraph 65 of the Second

Amended Complaint.

       66.      Western denies each and every allegation set forth in Paragraph 66 of the Second

Amended Complaint.

       67.      Western denies each and every allegation set forth in Paragraph 67 of the Second

Amended Complaint.

       68.      Western denies each and every allegation set forth in Paragraph 68 of the Second

Amended Complaint.

       69.      Western denies each and every allegation set forth in Paragraph 69 of the Second

Amended Complaint.

       70.      Western denies each and every allegation set forth in Paragraph 70 of the Second

Amended Complaint.

       71.      Western denies each and every allegation set forth in Paragraph 71 of the Second

Amended Complaint.

       72.      Western denies each and every allegation set forth in Paragraph 72 of the Second

Amended Complaint, and also denies each and every allegation set forth in heading B. above

Paragraph 72.

       73.      Western denies each and every allegation set forth in Paragraph 73 of the Second

Amended Complaint.

       74.      Western denies each and every allegation set forth in Paragraph 74 of the Second

Amended Complaint.



                                                9

  Case 3:17-cv-01199 Document 376 Filed 06/29/20 Page 9 of 29 PageID #: 4214
       75.     Western denies each and every allegation set forth in Paragraph 75 of the Second

Amended Complaint.

       76.     Western denies each and every allegation set forth in Paragraph 76 of the Second

Amended Complaint.

       77.     Western denies each and every allegation set forth in Paragraph 77 of the Second

Amended Complaint.

       78.     Western denies each and every allegation set forth in Paragraph 78 of the Second

Amended Complaint.

       79.     Western denies each and every allegation set forth in Paragraph 79 of the Second

Amended Complaint.

       80.     Western denies each and every allegation set forth in Paragraph 80 of the Second

Amended Complaint.

       81.     Western denies each and every allegation set forth in Paragraph 81 of the Second

Amended Complaint.

       82.     Western denies each and every allegation set forth in Paragraph 82 of the Second

Amended Complaint.

       83.     Western is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 83 of the Second Amended Complaint and therefore

denies those allegations.

       84.     Western denies each and every allegation set forth in Paragraph 84 of the Second

Amended Complaint.

       85.     Western denies each and every allegation set forth in Paragraph 85 of the Second

Amended Complaint.



                                              10

 Case 3:17-cv-01199 Document 376 Filed 06/29/20 Page 10 of 29 PageID #: 4215
       86.      Western denies each and every allegation set forth in Paragraph 86 of the Second

Amended Complaint.

       87.      Western denies each and every allegation set forth in Paragraph 87 of the Second

Amended Complaint.

       88.      Western denies each and every allegation set forth in Paragraph 88 of the Second

Amended Complaint and also denies each and every allegation set forth in heading C. above

Paragraph 88.

       89.      Western denies each and every allegation set forth in Paragraph 89 of the Second

Amended Complaint.

       90.      Western denies each and every allegation set forth in Paragraph 90 of the Second

Amended Complaint.

       91.      Western denies each and every allegation set forth in Paragraph 91 of the Second

Amended Complaint.

       92.      Western denies each and every allegation set forth in Paragraph 92 of the Second

Amended Complaint.

       93.      Western denies each and every allegation set forth in Paragraph 93 of the Second

Amended Complaint.

       94.      Western denies each and every allegation set forth in Paragraph 94 of the Second

Amended Complaint.

       95.      Western denies each and every allegation set forth in Paragraph 95 of the Second

Amended Complaint.

       96.      Western denies each and every allegation set forth in Paragraph 96 of the Second

Amended Complaint.



                                               11

 Case 3:17-cv-01199 Document 376 Filed 06/29/20 Page 11 of 29 PageID #: 4216
      97.    Western denies each and every allegation set forth in Paragraph 97 of the Second

Amended Complaint.

      98.    Western denies each and every allegation set forth in Paragraph 98 of the Second

Amended Complaint.

      99.    Western denies each and every allegation set forth in Paragraph 99 of the Second

Amended Complaint.

      100.   Western denies each and every allegation set forth in Paragraph 100 of the Second

Amended Complaint.

      101.   Western denies each and every allegation set forth in Paragraph 101 of the Second

Amended Complaint.

      102.   Western denies each and every allegation set forth in Paragraph 102 of the Second

Amended Complaint.

      103.   Western denies each and every allegation set forth in Paragraph 103 of the Second

Amended Complaint.

      104.   Western denies each and every allegation set forth in Paragraph 104 of the Second

Amended Complaint and also denies each and every allegation set forth in heading D. above

Paragraph 104.

      105.   Western denies each and every allegation set forth in Paragraph 105 of the Second

Amended Complaint.

      106.   Western denies each and every allegation set forth in Paragraph 106 of the Second

Amended Complaint.




                                            12

 Case 3:17-cv-01199 Document 376 Filed 06/29/20 Page 12 of 29 PageID #: 4217
       107.    Western denies each and every allegation set forth in Paragraph 107 of the Second

Amended Complaint and also denies each and every allegation set forth in heading E. above

Paragraph 107.

       108.    Western is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 108 of the Second Amended Complaint and therefore

denies those allegations.

       109.    Western denies each and every allegation set forth in Paragraph 109 of the Second

Amended Complaint.

       110.    Western denies each and every allegation set forth in Paragraph 110 of the Second

Amended Complaint.

       111.    Western denies each and every allegation set forth in Paragraph 111 of the Second

Amended Complaint.

       112.    Western denies each and every allegation set forth in Paragraph 112 of the Second

Amended Complaint.

       113.    Western denies each and every allegation set forth in Paragraph 113 of the Second

Amended Complaint.

       114.    Western denies each and every allegation set forth in Paragraph 114 of the Second

Amended Complaint.

       115.    Western incorporates its answers and responses to the foregoing paragraphs as if

set forth in their entirety and also denies each and every allegation set forth in heading F. above

Paragraph 115.

       116.    Western denies each and every allegation set forth in Paragraph 116 of the Second

Amended Complaint.



                                                13

 Case 3:17-cv-01199 Document 376 Filed 06/29/20 Page 13 of 29 PageID #: 4218
       117.    Western refers and cites to 49 C.F.R. §376.12(a) for a complete and accurate

recitation of the requirements of that regulation and denies all allegations in Paragraph 117 that

are contrary to that regulation.

       118.    Western denies each and every allegation set forth in Paragraph 118 of the Second

Amended Complaint.

       119.    Western denies each and every allegation set forth in Paragraph 119, including

subparagraphs a-q, of the Second Amended Complaint. Western further denies that Exhibit A was

attached to the Second Amended Complaint.

       120.    Western denies each and every allegation set forth in Paragraph 120, including

subparagraphs a and b, of the Second Amended Complaint.

       121.    Western is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 121, including subparagraphs a-d, of the Second

Amended Complaint and therefore denies those allegations.

       122.    Western denies each and every allegation set forth in Paragraph 122 of the Second

Amended Complaint.

       123.    Western denies each and every allegation set forth in Paragraph 123 of the Second

Amended Complaint and also denies each and every allegation set forth in heading G. above

Paragraph 123.

       124.    Western refers to the Contract Hauling Agreement Plaintiff signed with Western

for the complete and accurate terms thereof and denies any allegations in Paragraph 124 which are

contrary to such terms. Western further denies that Exhibit A was attached to the Second Amended

Complaint.




                                               14

 Case 3:17-cv-01199 Document 376 Filed 06/29/20 Page 14 of 29 PageID #: 4219
       125.    Western denies each and every allegation set forth in Paragraph 125 of the Second

Amended Complaint.

       126.    Western is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 126, including subparagraphs a-c, of the Second

Amended Complaint in that the referenced Exhibit B is not attached to the Second Amended

Complaint and therefore denies those allegations and Western refers and cites to the settlement

statement itself for a complete and accurate recitation of the terms thereof and denies any

allegations in Paragraph 126 which are contrary to the terms of that settlement statement.

       127.    Western is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 127 of the Second Amended Complaint in that the

referenced Exhibit B is not attached to the Second Amended Complaint and therefore denies those

allegations and Western refers and cites to the settlement statement itself for a complete and

accurate recitation of the terms thereof and denies any allegations in Paragraph 127 which are

contrary to the terms of that settlement statement.

       128.    Western denies each and every allegation set forth in Paragraph 128 of the Second

Amended Complaint.

       129.    Western denies each and every allegation set forth in Paragraph 129 of the Second

Amended Complaint.

       130.    Western denies each and every allegation set forth in Paragraph 130 of the Second

Amended Complaint.

       131.    Western is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 131 of the Second Amended Complaint and therefore

denies those allegations, except admits that Plaintiff Elmy began driving for Western in



                                                15

 Case 3:17-cv-01199 Document 376 Filed 06/29/20 Page 15 of 29 PageID #: 4220
approximately May of 2011 for approximately eight months. Western also denies each and every

allegation set forth in heading H. above Paragraph 131. Western further denies each and every

allegation set forth in heading “Plaintiff John Elmy” above Paragraph 131.

       132.    Western denies each and every allegation set forth in Paragraph 132 of the Second

Amended Complaint.

       133.    Western denies each and every allegation set forth in Paragraph 133 of the Second

Amended Complaint.

       134.    Western is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 134 of the Second Amended Complaint and therefore

denies those allegations.

       135.    Western denies each and every allegation set forth in Paragraph 135 of the Second

Amended Complaint, except admits that Plaintiff could take home time whenever he wanted.

       136.    Western denies each and every allegation set forth in Paragraph 136 of the Second

Amended Complaint.

       137.    Western denies each and every allegation set forth in Paragraph 137 of the Second

Amended Complaint.

       138.    Western is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 138 of the Second Amended Complaint and therefore

denies those allegations.

       139.    Western is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 139 of the Second Amended Complaint and therefore

denies those allegations.




                                               16

 Case 3:17-cv-01199 Document 376 Filed 06/29/20 Page 16 of 29 PageID #: 4221
       140.    Western is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 140 of the Second Amended Complaint and therefore

denies those allegations.

       141.    Western denies each and every allegation set forth in Paragraph 141 of the Second

Amended Complaint.

       142.    Western is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 142 of the Second Amended Complaint and therefore

denies those allegations.

       143.    Western denies each and every allegation set forth in Paragraph 143 of the Second

Amended Complaint.

       144.    Western denies each and every allegation set forth in Paragraph 144 of the Second

Amended Complaint.

       145.    Western denies each and every allegation set forth in Paragraph 145 of the Second

Amended Complaint.

       146.    Western denies each and every allegation set forth in Paragraph 146 of the Second

Amended Complaint.

       147.    Western is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 147 of the Second Amended Complaint and therefore

denies those allegations, except admits that Plaintiff Biernot began driving for Western in

approximately August of 2019 for approximately four months. Western also denies each and every

allegation set forth in the heading “Plaintiff Gerald Biernot” above Paragraph 147.

       148.    Western denies each and every allegation set forth in Paragraph 148 of the Second

Amended Complaint.



                                               17

 Case 3:17-cv-01199 Document 376 Filed 06/29/20 Page 17 of 29 PageID #: 4222
      149.   Western denies each and every allegation set forth in Paragraph 149 of the Second

Amended Complaint.

      150.   Western denies each and every allegation set forth in Paragraph 150 of the Second

Amended Complaint.

      151.   Western denies each and every allegation set forth in Paragraph 151 of the Second

Amended Complaint.

      152.   Western denies each and every allegation set forth in Paragraph 152 of the Second

Amended Complaint.

      153.   Western denies each and every allegation set forth in Paragraph 153 of the Second

Amended Complaint.

      154.   Western denies each and every allegation set forth in Paragraph 154 of the Second

Amended Complaint.

      155.   Western denies each and every allegation set forth in Paragraph 155 of the Second

Amended Complaint.

      156.   Western denies each and every allegation set forth in Paragraph 156 of the Second

Amended Complaint.

      157.   Western denies each and every allegation set forth in Paragraph 157 of the Second

Amended Complaint.

      158.   Western denies each and every allegation set forth in Paragraph 158 of the Second

Amended Complaint.

      159.   Western denies each and every allegation set forth in Paragraph 159 of the Second

Amended Complaint.




                                            18

 Case 3:17-cv-01199 Document 376 Filed 06/29/20 Page 18 of 29 PageID #: 4223
       160.   Western is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 160 of the Second Amended Complaint and therefore

denies those allegations, except admits that Plaintiff Holmes began driving for Western in

approximately October of 2018. Western also denies each and every allegation set forth in the

heading “Plaintiff Derrotis Holmes” above Paragraph 160.

       161.   Western denies each and every allegation set forth in Paragraph 161 of the Second

Amended Complaint.

       162.   Western denies each and every allegation set forth in Paragraph 162 of the Second

Amended Complaint.

       163.   Western denies each and every allegation set forth in Paragraph 163 of the Second

Amended Complaint.

       164.   Western denies each and every allegation set forth in Paragraph 164 of the Second

Amended Complaint.

       165.   Western denies each and every allegation set forth in Paragraph 165 of the Second

Amended Complaint.

       166.   Western denies each and every allegation set forth in Paragraph 166 of the Second

Amended Complaint.

       167.   Western denies each and every allegation set forth in Paragraph 167 of the Second

Amended Complaint.

       168.   Western denies each and every allegation set forth in Paragraph 168 of the Second

Amended Complaint.

       169.   Western denies each and every allegation set forth in Paragraph 169 of the Second

Amended Complaint.



                                               19

 Case 3:17-cv-01199 Document 376 Filed 06/29/20 Page 19 of 29 PageID #: 4224
       170.   Western denies each and every allegation set forth in Paragraph 170 of the Second

Amended Complaint.

       171.   Western denies each and every allegation set forth in Paragraph 171 of the Second

Amended Complaint.

       172.   Western denies each and every allegation set forth in Paragraph 172 of the Second

Amended Complaint and also denies each and every allegation set forth in heading I. above

Paragraph 172.

       173.   Western denies each and every allegation set forth in Paragraph 173 of the Second

Amended Complaint.

       174.   Western denies each and every allegation set forth in Paragraph 174 of the Second

Amended Complaint.

       175.   Western denies each and every allegation set forth in Paragraph 175 of the Second

Amended Complaint.

                                   CAUSES OF ACTION

                             FIRST CAUSE OF ACTION
                      (FEDERAL FAIR LABOR STANDARDS ACT)

       176.   Western incorporates its answers and responses to the preceding paragraphs

numbered 1-175 of the Second Amended Complaint as if fully set forth herein.

       177.   Western denies each and every allegation set forth in Paragraph 177 of the Second

Amended Complaint.

       178.   Western denies each and every allegation set forth in Paragraph 178 of the Second

Amended Complaint.

       179.   Western denies each and every allegation set forth in Paragraph 179 of the Second

Amended Complaint.

                                             20

 Case 3:17-cv-01199 Document 376 Filed 06/29/20 Page 20 of 29 PageID #: 4225
                             SECOND CAUSE OF ACTION
                         (TENNESSEE COMMON LAW FRAUD)

       180.   Western incorporates its answers and responses to the preceding paragraphs

numbered 1-179 of the Second Amended Complaint as if fully set forth herein.

       181.   Western denies each and every allegation set forth in Paragraph 181 of the Second

Amended Complaint.

       182.   Western denies each and every allegation set forth in Paragraph 182 of the Second

Amended Complaint.

       183.   Western denies each and every allegation set forth in Paragraph 183 of the Second

Amended Complaint.

       184.   Western denies each and every allegation set forth in Paragraph 184 of the Second

Amended Complaint.

       185.   Western denies each and every allegation set forth in Paragraph 185 of the Second

Amended Complaint.

       186.   Western denies each and every allegation set forth in Paragraph 186 of the Second

Amended Complaint.

                       THIRD CAUSE OF ACTION
        (TENNESSEE COMMON LAW NEGLIGENT MISREPRESENTATION)

       187.   Western incorporates its answers and responses to the preceding paragraphs

numbered 1-186 of the Second Amended Complaint as if fully set forth herein.

       188.   Western denies each and every allegation set forth in Paragraph 188 of the Second

Amended Complaint.

       189.   Western denies each and every allegation set forth in Paragraph 189 of the Second

Amended Complaint.



                                             21

 Case 3:17-cv-01199 Document 376 Filed 06/29/20 Page 21 of 29 PageID #: 4226
       190.   Western denies each and every allegation set forth in Paragraph 190 of the Second

Amended Complaint.

       191.   Western denies each and every allegation set forth in Paragraph 191 of the Second

Amended Complaint.

       192.   Western denies each and every allegation set forth in Paragraph 192 of the Second

Amended Complaint.

                        FOURTH CAUSE OF ACTION
           (TENNESSEE COMMON LAW UNENFORCEABLE CONTRACT)

       193.   Western incorporates its answers and responses to the preceding paragraphs

numbered 1-192 of the Second Amended Complaint as if fully set forth herein.

       194.   Western denies each and every allegation set forth in Paragraph 194 of the Second

Amended Complaint.

       195.   Western denies each and every allegation set forth in Paragraph 195 of the Second

Amended Complaint.

       196.   Western denies each and every allegation set forth in Paragraph 196 of the Second

Amended Complaint.

                          FIFTH CAUSE OF ACTION
               (TENNESSEE COMMON LAW UNJUST ENRICHMENT)

       197.   Western incorporates its answers and responses to the preceding paragraphs

numbered 1-196 of the Second Amended Complaint as if fully set forth herein.

       198.   Western denies each and every allegation set forth in Paragraph 198 of the Second

Amended Complaint.

       199.   Western denies each and every allegation set forth in Paragraph 199 of the Second

Amended Complaint.



                                             22

 Case 3:17-cv-01199 Document 376 Filed 06/29/20 Page 22 of 29 PageID #: 4227
       200.   Western denies each and every allegation set forth in Paragraph 200 of the Second

Amended Complaint.

       201.   Western denies each and every allegation set forth in Paragraph 201 of the Second

Amended Complaint.

       202.   Western denies each and every allegation set forth in Paragraph 202 of the Second

Amended Complaint.

                               SIXTH CAUSE OF ACTION
                              (FEDERAL FORCED LABOR)

       203.   Western incorporates its answers and responses to the preceding paragraphs

numbered 1-202 of the Second Amended Complaint as if fully set forth herein.

       204.   Western denies each and every allegation set forth in Paragraph 204 of the Second

Amended Complaint.

       205.   Western denies each and every allegation set forth in Paragraph 205 of the Second

Amended Complaint.

       206.   , Western denies each and every allegation set forth in Paragraph 206 of the Second

Amended Complaint.

       207.   Western denies each and every allegation set forth in Paragraph 207 of the Second

Amended Complaint.




                             SEVENTH CAUSE OF ACTION
                              (TRUTH-IN-LEASING ACT)

       208.   Western incorporates its answers and responses to the preceding paragraphs

numbered 1-207 of the Second Amended Complaint as if fully set forth herein.




                                              23

 Case 3:17-cv-01199 Document 376 Filed 06/29/20 Page 23 of 29 PageID #: 4228
         209.   Western denies each and every allegation set forth in Paragraph 209 of the Second

Amended Complaint.

         210.   Western denies each and every allegation set forth in Paragraph 210 of the Second

Amended Complaint.

                                 EIGHTH CAUSE OF ACTION
                                  (BREACH OF CONTRACT)

         211.   Western incorporates its answers and responses to the preceding paragraphs

numbers 1-210 of the Second Amended Complaint as if fully set forth herein.

         212.   Western denies each and every allegation set forth in Paragraph 212 of the Second

Amended Complaint.

         213.   Western denies each and every allegation set forth in Paragraph 213 of the Second

Amended Complaint.

         214.   Any and all allegations contained in the Second Amended Complaint that have not

been previously specifically admitted or denied, are hereby denied.

         215.   Western denies that Plaintiffs, or any allegedly similarly situated individual, or any

purported class or collective action member, are entitled to any of the relief prayed for in the

Second Amended Complaint.

                          AFFIRMATIVE AND OTHER DEFENSES

                                           First Defense

         1.     The activities for which Plaintiffs allege they and the putative class were not

properly compensated do not constitute compensable work under the FLSA and/or any other

claimed state or federal law. Western properly classified and treated Plaintiffs and the putative

class as independent contractors and, as such, the FLSA does not apply to Plaintiffs or the putative

class.

                                                 24

 Case 3:17-cv-01199 Document 376 Filed 06/29/20 Page 24 of 29 PageID #: 4229
                                         Second Defense

       2.      Plaintiffs’ Second Amended Complaint fails to state a claim upon which relief can

be granted.

                                          Third Defense

       3.      Plaintiffs and the putative class are properly classified as independent contractors

and therefore the FLSA does not apply. If the FLSA is found to apply to Plaintiffs’ claims, at all

times relevant to Plaintiffs’ Second Amended Complaint, Western acted in good faith in

attempting to comply with its obligations under the FLSA. Accordingly, liquidated damages are

not available or warranted under the provisions of the FLSA.

                                         Fourth Defense

       4.      Plaintiffs and the putative class are properly classified as independent contractors

and therefore the FLSA does not apply. If the FLSA is found to apply, any purported violation of

the FLSA by Western—which Western denies in its entirety—was not willful, and therefore all

such FLSA claims are limited by a two-year limitations period.

                                           Fifth Defense

       5.      To the extent applicable, Plaintiffs’ claims and members of the purported class

and/or collective action are precluded by their own actions and are therefore barred by the equitable

doctrines of waiver, estoppel, unclean hands, and/or laches.



                                          Sixth Defense

       6.      Even assuming, arguendo, that Plaintiffs’ Second Amended Complaint is partially

correct, Plaintiffs and members of the purported class and/or collective action seek compensation

for time that is de minimus.



                                                 25

 Case 3:17-cv-01199 Document 376 Filed 06/29/20 Page 25 of 29 PageID #: 4230
                                         Seventh Defense

        7.      Plaintiffs and the putative class they purport to represent were paid all payments

that were due and owing, and to which they were entitled under the FLSA and Tennessee state

law.

                                          Eighth Defense

        8.      Plaintiffs and members of the purported class and/or collective action are not

similarly situated. As a result, the potential claims of the purported class and/or collective action

members would differ and/or vary greatly and on a case-by-case basis, thus requiring the Court to

engage in numerous individualized determinations if the class and/or collective action were

certified, and such class and/or collective action should not be certified.

                                           Ninth Defense

        9.      The class action portion of the Second Amended Complaint seeking class-wide

relief must be dismissed, as Plaintiff cannot satisfy the requirements for maintenance of a class

action under Fed. R. Civ. P. 23.

                                           Tenth Defense

        10.     Because Plaintiffs and each purported class and/or collective action member was

or is an independent contractor, signed a separate independent contractor contract with Western,

and maintained their own separate and distinct business relationships with Western, Plaintiffs are

not representative of the purported class and/or collective action and the case cannot proceed as a

class or collective action.




                                                 26

 Case 3:17-cv-01199 Document 376 Filed 06/29/20 Page 26 of 29 PageID #: 4231
                                          Eleventh Defense

        11.     The collective action portion of the Second Amended Complaint seeking class-

wide relief must be dismissed, as Plaintiffs cannot satisfy the requirements for maintenance of a

collective action under Section 216 of the FLSA, or otherwise.

                                          Twelfth Defense

        12.     Plaintiffs’ claims are barred in whole or in part by the applicable statutes of

limitations.

                                         Thirteenth Defense

        13.     Plaintiffs’ alleged damages were not proximately caused by any unlawful policy,

custom, practice, and/or procedure promulgated and/or undertaken by Western.

                                        Fourteenth Defense

        14.     Although Western denies that Plaintiffs and members of the purported class and/or

collective action are entitled to any relief, Western asserts that any claimed damages arose as a

result of their own actions, or failures to act, and they have failed to mitigate their alleged damages.

To the extent that Plaintiffs and members of the purported class and/or collective action have

mitigated their damages, they may not recover for any alleged damages so mitigated.

                                          Fifteenth Defense

        15.     Plaintiffs’ claims are preempted in whole or in part by the Federal Arbitration Act

and the Tennessee Uniform Arbitration Act.

                                         Sixteenth Defense

        16.     Plaintiffs’ claims are preempted in whole or in part under the Federal Aviation

Administration Authorization Act (FAAAA) 49 U.S.C. §14501 which prohibits states from

enacting or enforcing “a law, regulation, or other provision having the force and effect of law



                                                  27

 Case 3:17-cv-01199 Document 376 Filed 06/29/20 Page 27 of 29 PageID #: 4232
related to price, route or service of any motor carrier … or any motor private carrier, broker, or

freight forwarder with respect to the transportation of property.” 49 U.S.C. §14501(c)(1).

                                      Seventeenth Defense

       17.     Plaintiffs’ Second Amended Complaint does not describe some or all of the claims

asserted against Western with sufficient particularity to enable Western to determine all of the

defenses and/or claims available to Western in response to that action. Therefore, Western reserves

the right to assert all defenses and/or claims which may be applicable to the claims alleged until

such time as the precise nature of the various claims are ascertained and all facts are discovered.

       WHEREFORE having fully answered, Western prays that this Court dismiss this action

against Western with prejudice and enter judgment in favor of Western with costs of suit and such

other and further relief as the Court deems proper, including, but not limited to, attorneys’ fees,

costs, and expenses.

Dated: June 29, 2020

                                                             Respectfully submitted,

                                                             /s/ Mark E. Hunt
                                                             R. Eddie Wayland (No. 6045)
                                                             Mark E. Hunt (No. 10501)
                                                             Hunter K. Yoches (No. 36267)
                                                             KING & BALLOW
                                                             315 Union Street
                                                             Suite 1100
                                                             Nashville, TN 37201
                                                             (615) 726-5430
                                                             rew@kingballow.com
                                                             mhunt@kingballow.com
                                                             hyoches@kingballow.com
                                                             Attorneys for Western Express, Inc.
                                                             and New Horizons Leasing, Inc.




                                                28

 Case 3:17-cv-01199 Document 376 Filed 06/29/20 Page 28 of 29 PageID #: 4233
                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing pleading was electronically filed with the Court

and electronically served on date reflected in the ECF system upon:

                                        Mike Sweeney
                                          Lesley Tse
                                Getman, Sweeney & Dunn, PLLC
                                        260 Fair Street
                                     Kingston, NY 12401
                                    Phone: (845) 255-9370

                                      Justin L. Swidler
                                   SWARTZ SWIDLER LLC
                                     1101 Kings Hwy N.
                                          Suite 402
                                    Cherry Hill, NJ 08034
                                    Phone: (856) 685-7420

                                        Charles Yezbak
                                      Yezbak Law Offices
                                    2002 Richard Jones Road
                                          Suite B-200
                                      Nashville, TN 37215



                                                     By:     /s/ Mark E. Hunt
                                                             Mark E. Hunt




                                                29

 Case 3:17-cv-01199 Document 376 Filed 06/29/20 Page 29 of 29 PageID #: 4234
